DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
This action is Final.
Drawings
Examiner contends that the drawings filed 9/9/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2007/0136614; Jun. 14, 2007; hereinafter “Heath”) in view of Pocklington et al. (U.S. Patent 8,677,168; Mar. 18, 2014; hereinafter “Pocklington”).
Regarding claim 1, Heath teaches a power supply method for use in Power over Ethernet (PoE), comprising: [Figs 2, 3 and par. 2]
calculating a static allocation remaining power and a dynamic allocation remaining power of a power sourcing equipment (PSE); and [Comparators 118 and 120 may compare PAB (allocated/static power) and PIB (used/dynamic allocation power) voltages with the prescribed maximum voltages Vmax pre-set for the PAB 102 and PIB 104. (¶ [0052] to determine remaining power]
determining whether a first consuming power of a first powered device (PD) of at least one PD is greater than the static allocation remaining power and the dynamic allocation remaining power, wherein: [Fig 3, step 206-208; ¶ [0062-0065]]
performing a power supply procedure based on the static allocation remaining power and the dynamic allocation remaining power. [the management mechanism 100 may monitor the allocated power and used power to make a decision as to whether or not a newly detected PD should be provided with power. (¶ [0065])]
While Heath teaches suppling power based on the power allocated [PAB (¶ [0048])] and the power in-use [PIB(¶ [0048])], Heath determines of the power requested plus the PIB or PIB exceeds the maximum power [Step 212; ¶ [0065]]. Heath does not specifically teach performing a static power supply procedure when the first consuming power is less than or equal to the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power; and performing a dynamic power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power.

Pocklington teaches allocation of power, monitoring actual power usage, and adjusting power allocation as needed using static and dynamic power. Pocklington is therefore similar to Heath because they teach methods for managing power in computing devices. Pocklington further teaches performing a static power supply procedure when the first consuming power is less than or equal to the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power [FIG. 6 steps 616-644, col. 11 line 67 – col. 12 line 10: (static allocation and dynamic allocation of power are provided for the functions or components of the computing device; discharges may be taken from all of the static allocation before any are taken from the dynamic allocation) and claim 1: (determining a difference between what is current allocated and what is required for the function; determining whether sufficient unallocated resources of the static allocation are available to accommodate; if there is sufficient unallocated resources of the static allocation available (e.g. consuming power is less than or equal to the static allocation remaining power), allocating respective portions of the static allocation for use by respective identified subsystems)]; and performing a dynamic power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power [FIG. 6 steps 616 and 652-660; claim 1: (if there is not sufficient unallocated resources of the static allocation available (e.g. consuming power is greater than the static allocation remaining power), allocating at least a portion of the dynamic allocation for use by respective identified device subsystem; FIG. 6 steps 616 and 648-652 shows that it is determined that the consuming power is less than or equal to the dynamic allocation remaining power because if not, function is aborted at step 648; sufficient supply of dynamic power is needed before it is applied)]. In summary, Pocklington first determines if a predicted usage can be handled by the static power that has been allocated to the function, and if not, it determines whether there is sufficient dynamic power available for the function. If there is sufficient dynamic power available, it is provided but if there is not sufficient dynamic power available, the function is aborted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pocklington’s teachings of providing static allocation and dynamic allocation of power for functions in Heath, and only using the dynamic power when there is not enough static power available in Heath. One of ordinary skill in the art would have been motivated to perform power allocation in such a manner in Heath because it allows for functions of a device to function even though there was insufficient power provided for it due to high level guesswork or inaccurate power indicators [col. 1 lines 44-60].

Regarding claim 2, the combination of Heath/Pocklington teaches the method of claim 1, and Heath in the combination further teaches performing a no power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is greater than the dynamic allocation remaining power. [Heath steps 212 -> 216; ¶ [0064] or Pocklington FIG. 6 step 648]
Regarding claim 3, the combination of Heath/Pocklington teaches the method of claim 1, and Heath in the combination further teaches adding a second consuming power of a second PD of the at least one PD to a total power consumption; determining whether the total power consumption is greater than the static allocation remaining power, wherein: adding the second PD into a power supply list when the total power consumption is less than or equal to the static allocation remaining power; and adding the second PD into a no power supply list when the total power consumption is greater than the static allocation remaining power. [Heath step 212 -> 218; ¶ [0065] or Pocklington FIG. 7]
Regarding claim 4, the combination of Heath/Pocklington teaches the method of claim 1, and Heath in the combination further teaches calculating a time difference between an overall power supply time point and an instant time point, wherein: performing a no power supply procedure when the time difference is less than a pre-determined power supply time interval. [steps 210 -> 216; timer ¶ [0064]]
Regarding claim 5, the combination of Heath/Pocklington teaches the method of claim 4, and Heath in the combination further teaches performing the dynamic power supply procedure when the time difference is greater than or equal to the pre- determined power supply time interval further comprises: adding a second consuming power of a second PD of the at least one PD to a total power consumption; determining whether the total power consumption is greater than the dynamic allocation remaining power, wherein: adding the second PD into a power supply list when the total power consumption is less than or equal to the dynamic allocation remaining power; and adding the second PD into a no power supply list when the total power consumption is greater than the dynamic allocation remaining power. [step 216 -> B -> 210; Heath teaches when a PD is detected, it repeats through the procedure based on a timer, and applies power to each based on the power allocated and the power in-use as appropriate or Pocklington FIG. 7]
Regarding claim 6, the combination of Heath/Pocklington teaches the method of claim 1, and Heath in the combination further teaches the static allocation remaining power is a power of subtracting power allocated to at least one power supply interface from a total supply power of the PSE. [Heath Fig 2, item 120; ¶ [0052] or Pocklington claim 1: difference between what is currently allocated and what is required for the function]
Regarding claim 7, the combination of Heath/Pocklington teaches the method of claim 1, and Heath in the combination further teaches the dynamic allocation remaining power is a power of subtracting power actually consumed by at least one power supply interface from a total supply power of the PSE. [Heath Fig 2, item 118; ¶ [0052] or Pocklington claim 1: difference between what is currently allocated and what is required for the function]
Regarding claim 8, the combination of Heath/Pocklington teaches the method of claim 1, and Heath in the combination further teaches scanning at least one power supply interface of the PSE; and detecting that one of the at least one power supply interface is connected with the first PD. [Fig 3, step 202; ¶ [0060]]
Regarding claim 9, the combination of Heath/Pocklington teaches the method of claim 8, and Heath in the combination further teaches determining a configuration setting corresponding to the first PD to allow power supply. [¶ [0061]]
Regarding claim 10, the combination of Heath/Pocklington teaches the method of claim 9, and Heath in the combination further teaches determining the first consuming power of the first PD connected with one of the at least one power supply interface. [¶ [0061] teaches determining the class of a PD, which includes its power demands]
Regarding claim 11, Heath teaches a power supply system for use in power over Ethernet (PoE), comprising: a micro control unit (MCU); and a memory, configured to store a program that, when being executed, causes the MCU to: [Fig 2; port control 110 and bus logic 112; common PSE controller may control PoE operations for several PSE channels (¶ [0050])]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 12 - 20, the claims depend on claim 11 and recite the limitations of claims 2 - 10 respectively. The claims are rejected under a similar rational as regarding the respective claim above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pocklington et al. (hereinafter as Pocklington) USPAT 8,677,168.
As per claim 1, Pocklington teaches a power supply method for use in Power over Ethernet (PoE) [intended use in the preamble that is not considered to be a limitation], comprising: 
calculating a static allocation remaining power [FIG. 6 step 616 and claim 1: (reserving a static allocation of power, wherein the static allocation of power is an assigned power allocation; determining whether sufficient unallocated resources of static allocation are available)] and a dynamic allocation remaining power [FIG. 6 step 652 and claim 1: (reserving a dynamic allocation of power)] of a power sourcing equipment (PSE) [claim 1, claim 15, and claim 27: (battery as a power supply (power sourcing equipment))]; and 
determining whether a first consuming power of a first powered device (PD) [claim 1 and claim 15: (electronic device powered by battery power supply)] of at least one PD is greater than the static allocation remaining power and the dynamic allocation remaining power [FIG. 6 steps 612: (determines the amount of power required for a function), step 616: (determines if power required is greater than the static power available), and step 652: (determines if power required is greater than the dynamic power available)] 
performing a static power supply procedure when the first consuming power is less than or equal to the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power [FIG. 6 steps 616-644, col. 11 line 67 – col. 12 line 10: (static allocation and dynamic allocation of power are provided for the functions or components of the computing device; discharges may be taken from all of the static allocation before any are taken from the dynamic allocation) and claim 1: (determining a difference between what is current allocated and what is required for the function; determining whether sufficient unallocated resources of the static allocation are available to accommodate; if there is sufficient unallocated resources of the static allocation available (e.g. consuming power is less than or equal to the static allocation remaining power), allocating respective portions of the static allocation for use by respective identified subsystems); (if the amount of power required is less than the amount statically allocated for it, then the amount of power required is less than the dynamic allocation of power)]; and 
performing a dynamic power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power [FIG. 6 steps 616 and 652-660; claim 1: (if there is not sufficient unallocated resources of the static allocation available (e.g. consuming power is greater than the static allocation remaining power), allocating at least a portion of the dynamic allocation for use by respective identified device subsystem; FIG. 6 steps 616 and 648-652 shows that it is determined that the consuming power is less than or equal to the dynamic allocation remaining power because if not, function is aborted at step 648; sufficient supply of dynamic power is needed before it is applied)].

As per claim 2, Pocklington teaches the method of claim 1, and further teaches performing a no power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is greater than the dynamic allocation remaining power. [Pocklington FIG. 6 step 648]
As per claim 3, Pocklington teaches the method of claim 1, and further teaches adding a second consuming power of a second PD of the at least one PD to a total power consumption; determining whether the total power consumption is greater than the static allocation remaining power, wherein: adding the second PD into a power supply list when the total power consumption is less than or equal to the static allocation remaining power; and adding the second PD into a no power supply list when the total power consumption is greater than the static allocation remaining power. [Pocklington FIG. 7].
As per claim 6, Pocklington teaches the method of claim 1, and further teaches the static allocation remaining power is a power of subtracting power allocated to at least one power supply interface from a total supply power of the PSE. [Pocklington claim 1: difference between what is currently allocated and what is required for the function]
As per claim 7, Pocklington teaches the method of claim 1, and further teaches the dynamic allocation remaining power is a power of subtracting power actually consumed by at least one power supply interface from a total supply power of the PSE [Pocklington claim 1: difference between what is currently allocated and what is required for the function].
As per claim 8, Pocklington teaches the method of claim 1, and further teaches scanning at least one power supply interface of the PSE; and detecting that one of the at least one power supply interface is connected with the first PD [claim 14 and 27, FIG. 1B, and col. 2 lines 29-42: (battery level is checked and thus the power supply connection/interface of the battery (PSE) is checked; battery is determined to be connected with electronic device (PD)].
As per claim 9, Pocklington teaches the method of claim 8, and further teaches determining a configuration setting corresponding to the first PD to allow power supply. [col. 12 lines 6-11: (determining the configuration of FIG. 7 for supplying of power)].
As per claim 10, Pocklington teaches the method of claim 9, and further teaches determining the first consuming power of the first PD connected with one of the at least one power supply interface [claim 1: (determining…a predicted power-resource quantity needed to perform the function)].

Claim 11 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Pocklington further teaches a micro control unit (MCU) [col. 1 line 63 – col. 2 line 3, col. 5 lines 4-13, and claim 15: processor]; and a memory, configured to store a program that, when being executed, causes the MCU to perform the functions of claim 1 [claim 28: computer readable medium].
Claim 12 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.
Claim 20 is similar in scope to claim 10 as addressed above and is thus rejected under the same rationale.


Response to Arguments
Applicant’s arguments, see pages 4-5, filed 9/9/2022, with respect to the rejection(s) of claim(s) 1 and 11 under U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Siefer et al. (PGPUB 2018/0228007) teaches allocating a fixed power budget or allocation power dynamically in a power over ethernet application [0045]. This reference could be utilized as a secondary reference to Pocklington if an argument can be made to give more patentable weight to the intended use limitation in the preamble of Applicant’s independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186